
	
		I
		112th CONGRESS
		1st Session
		H. R. 951
		IN THE HOUSE OF REPRESENTATIVES
		
			March 8, 2011
			Mr. McCaul (for
			 himself, Mr. McKinley,
			 Mr. Chaffetz,
			 Mr. Neugebauer,
			 Mr. Duncan of South Carolina,
			 Mr. Broun of Georgia,
			 Mr. Barletta,
			 Mr. Doggett, and
			 Mr. Flake) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To prohibit the use of Federal funds for a project or
		  program named for an individual then serving as a Member, Delegate, Resident
		  Commissioner, or Senator of the United States Congress.
	
	
		1.Prohibition on certain
			 Federal fundsNo Federal funds
			 may be used for a project or program named for an individual then serving as a
			 Member, Delegate, Resident Commissioner, or Senator of the United States
			 Congress.
		
